Citation Nr: 0901155	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-16 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The veteran had active military service from August 1970 to 
May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that continued a 50 percent 
disability rating for PTSD.

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in October 2008.  During that 
hearing he presented additional evidence in the form of a 
statement by his VA clinical social worker, along with a 
waiver of his right to have this evidence initially 
considered by the RO.  


FINDING OF FACT

The social and occupational impairment from the veteran's 
PTSD most closely approximates deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 70 
percent, but not higher, for PTSD are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130,  
Diagnostic Code 9411 (2008).  




REASONS AND BASES FOR FINDINGSAND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility such 
assistance would aid in substantiating the claim.  It also 
requires VA to notify the claimant, and the claimant's 
representative if any, of any information and any medical or 
lay evidence not previously provided to the Secretary 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant, and the claimant's 
representative if any, of which portion, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Although the 
regulation previously required VA to request the claimant 
provide any information in the claimant's possession that 
pertains to the claim, the regulation has been amended to 
such a requirement for claims pending before VA on or before 
May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant 
to the VCAA be provided "at the time" or "immediately 
after" VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held VA failed to demonstrate that "lack of such pre-AOJ-
decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall ... take into account the 
rule of prejudicial error.')." Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court recently provided guidance with respect to the 
notice necessary in increased-rating claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate VCAA 
notice in an increased rating claim must inform the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability, and the effect such worsening has 
on the claimant's employment and daily life; and, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes.  If the 
claimant is rated under a Diagnostic Code containing criteria 
necessary for assignment of a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability, the notice letter must provide at least general 
notice of such a requirement.  The notice letter must also 
provide examples of the types of medical or lay evidence the 
claimant may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation. 

The record reflects the RO provided the veteran with the 
required notice, to include notice concerning the effective-
date element of the claim and notice in compliance with 
Vazquez-Flores in a letter mailed in July 2006, prior to the 
October 2006 rating decision on appeal.

In October 2008, during the course of the appeal, the RO 
provided the veteran a letter specifically satisfying the 
requirements of Vazquez-Flores.  Although this notice was 
provided after the rating decision on appeal, the Board finds 
that the veteran was not prejudiced thereby because the 
veteran was provided adequate notice in the July 2006 letter 
mailed prior to the initial adjudication of the claim.  

The Board also finds that VA has complied with its duty to 
assist the veteran in the development of this claim.  In this 
regard, the Board notes that VA outpatient records were 
obtained, and the veteran was afforded a VA examination in 
response to his claim.  In addition, he was afforded a 
hearing before the Board, at which he provided oral argument 
as well as documents for inclusion into the record.  Neither 
the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.


General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran is currently assigned a 50 percent rating for 
PTSD under Diagnostic Code 9411.  Under that code, a 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The veteran's request for a higher rating was received in 
June 2006.  

A VA Mental Health Clinic (MHC) treatment note in July 2006, 
written by an Advanced Registered Nurse Practitioner (ARNP), 
states the veteran's current chief complaints were continued 
isolation and intrusive thoughts about combat in Vietnam.  He 
reported he had not been attending group counseling because 
the meetings triggered increased anxiety, nightmares and 
angry feelings.  Mental status evaluation showed the veteran 
as alert, oriented and cooperative although he reported his 
mood as anxious and irritable.  The veteran denied current 
suicidal or homicidal ideation.  He endorsed intrusive 
thoughts and nightmares, triggered by the current war and by 
his PTSD group.  There was no evidence of thought disorder or 
confusion.  The veteran was guarded and had hyperstartle, and 
lived an isolated lifestyle to cope.  The veteran had fair 
insight and good judgment.  The diagnostic assessment was 
chronic delayed PTSD with mixed mood disturbance, history of 
episodic alcohol abuse, and marital discord (wife addicted to 
crack cocaine).  The current Global Assessment of Functioning 
(GAF) score was 50, with industrial/vocational GAF of 45 
(veteran struggling to work and able to work alone, but when 
stressed would walk away to avoid confrontation and explosive 
behavior).

The veteran had a VA PTSD examination, performed by a VA 
psychologist, in August 2006.  The psychologist noted the 
veteran had been hospitalized in March 2005 for alcohol 
dependency and an adjustment disorder and was currently 
undergoing outpatient treatment for PTSD and alcohol abuse.  
The veteran reported a life of social isolation and marital 
discord, as well as one suicide attempt in March 2005 
(overdose of aspirin with a case of beer).  He reported PTSD 
symptoms including recurrent and intrusive distressing 
recollections, recurrent distressing dreams, avoidance of 
stimuli, feelings of isolation and estrangement, difficulty 
falling or staying asleep, anger, difficulty concentrating, 
hypervigilance and exaggerated startle response.  

On examination the veteran presented for interview clean and 
casually dressed, and he was cooperative toward the examiner.  
Psychomotor activity and speech were unremarkable.  The 
veteran's attention was intact, he was oriented times three, 
and his thought process and thought content were 
unremarkable.  Impulse control was fair, with no episodes of 
violence (the psychologist noted impulse control was affected 
by intoxication).  Remote memory and immediate memory were 
normal, while recent memory was mildly impaired.  There were 
no delusions, and there were no noted impairments of judgment 
or insight.  There were no hallucinations, inappropriate 
behaviors, obsessive/ritualistic behaviors, panic attacks, or 
suicidal or homicidal thought.  

The psychologist diagnosed current chronic delayed-onset type 
PTSD and alcohol dependence, and assigned a GAF of 58 
specifically in regard to the PTSD only.  The psychologist 
noted that alcohol dependence or abuse is a frequent comorbid 
diagnosis but the PTSD criteria address no symptoms 
concerning abuse or misuse of alcohol or drugs; also, 
research findings do not clearly support the self-medication 
hypothesis.  In regard to employability, the psychologist 
stated the veteran asserted he had not worked in 5 to 20 
years, but VA medical records from March 2005 showed he was 
employed as a construction foreman and needed a letter 
stating he could go back to work; accordingly, because of 
unreliable information from the veteran the examiner could 
not comment on the effect of PTSD on employment.

In September 2006 a VA primary care physician noted the 
veteran continued to drink six beers per night, but believed 
he did not have a problem with alcohol and declined any need 
for mental health counseling or alcohol rehabilitation.
 
A VA MHC treatment note in November 2006, by the same VA ARNP 
who had written the July 2006 MHC note cited above, states 
that the veteran's current chief complaint was anger at his 
most recent examination because, in the veteran's perception, 
the examining psychologist had not listened to him and had 
instead focused on his alcohol use.  The veteran asserted he 
was now ready to stop alcohol and enter into substance abuse 
treatment (SATT) to eliminate that question.  The ARNP stated 
she had treated the veteran since August 2003 and the veteran 
had not been consistently gainfully employed in all that 
time; the veteran's last full-time job was in 1999.  In March 
2005 he was employed briefly as a construction supervisor but 
left that job after 4-5 weeks because he was unable to deal 
with the people on the job (felt he was being unjustly 
pushed, and left to avoid having to fight).  The ARNP stated 
that the veteran's employment problems could not be 
exclusively related to alcohol abuse because for more that 
three years the veteran had for the most part refrained from 
such abuse.  The veteran's PTSD symptoms of irritability, 
poor concentration, hypervigilance and feelings of detachment 
had negatively impacted his relationships, mood, productivity 
and work.  The diagnostic assessment was chronic delayed PTSD 
with mixed mood disturbance, history of episodic alcohol 
abuse (no abuse since March 2005 but still using), and 
marital discord (wife addicted to crack cocaine).  As in 
November 2006 the GAF score was 45, and current 
industrial/vocational GAF score was 40 (veteran struggling to 
work and able to work alone, but when stressed would walk 
away to avoid confrontation and explosive behaviors). 

A March 2007 VA MHC treatment note by the same ARNP records 
that the veteran's chief current complaint was sadness (the 
veteran was divorcing his cocaine-addicted wife).  The 
veteran was no longer attending VA SATT, but stated he was 
remaining sober.  The veteran endorsed residual anxiety, 
irritability, frequent intrusive thoughts, and combat-related 
nightmares.  He endorsed continued isolation, avoidance and 
hypervigilance.  The veteran denied suicidal or homicidal 
ideation, and there was no evidence of thought disorder or 
confusion.  Insight was fair and judgment was good.  As 
before the currently assigned GAF score was 45, and current 
industrial/vocational GAF score was 40.  The ARNP noted in 
regard to employability that the veteran was struggling to 
work and was able to work alone for brief periods, but was 
intolerant of people and closeness; when stressed he would 
walk away to avoid confrontation and explosive behaviors and 
was thus unable to be employed for more than a few days at a 
time.

The veteran testified before the Board in October 2008 that 
he currently lived alone in the woods, avoiding all other 
people.  He was currently divorcing his third wife, and had 
no contact with his daughter.  The veteran had made one 
suicide attempt and had sometimes thought about suicide but 
would never actually carry out such intent.  As an 
"obsessional ritual" the veteran cited playing solitaire 
for hours on his computer.  The veteran did not take 
psychotropic medication for his PTSD but did take sleeping 
aids; he reported having combat-related nightmares 4-5 nights 
per week.  The veteran was able to use carpenter tools and 
make and fix things, which earned some money when he could 
work alone (20-25 hours per week for three weeks the previous 
December). 

In conjunction with his hearing the veteran submitted a 
letter from his VA social worker dated in September 2007 
stating that the veteran had made progress with his PTSD and 
major depression but continued to be challenged by symptoms 
of social isolation, irritability, hypervigilance, startle 
response and distrust of authority figures.  The veteran 
could probably work for a short period of time for an 
employer, but when and if he was criticized for any reason he 
deemed unfair he would likely walk off the job to avoid 
hitting his supervisor, as he had nearly done several months 
before.

The Board notes at this point that the file contains 
conflicting medical evidence regarding the severity of the 
veteran's symptoms, especially as relates to PTSD versus 
alcohol abuse and as relates to employability.  

The examining psychologist in August 2006 stated she could 
not assess the impact of the PTSD on the veteran's 
employability because of inconsistent statements from the 
veteran, but clearly assigned a significant part of the 
veteran's current impairment to alcohol abuse.  On the other 
hand, the treating ARNP stated the veteran had not 
chronically abused alcohol since 2003 - although the veteran 
admitted continued alcohol use - and clearly attributed a 
significant part of the veteran's current impairment to PTSD.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

In this case, although the opinion of a psychologist is 
usually more probative of a mental health question than that 
of a nurse, the Board finds that the ARNP's opinion is at 
least as probative in regard to employability and alcohol 
use-and-abuse questions.  The ARNP, having a long-term 
relationship with the veteran, was in a better position to 
formulate an opinion regarding the veteran's credibility 
regarding employment and his progress in substance abuse 
treatment than was the psychologist, who relied on one 
interview with the veteran and review of the file.  Also, the 
opinion of the ARNP is consistent with that of the social 
worker regarding employability as due to PTSD symptoms vice 
alcoholism.

In sum, the evidence pertinent to the period on appeal 
establishes that the impairment from the veteran's PTSD has 
resulted in deficiencies in work, family relations, and mood.  
The veteran is not shown to have deficiencies in judgment or 
thinking, and "school" is not relevant in this case.  
Accordingly, the veteran's PTSD has more nearly approximated 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, as required for the 70 percent rating.
 
The Board notes in this regard that the veteran has some of 
the symptoms characteristic of the 70 percent rating 
(difficulty in adapting to stressful circumstances including 
work or a worklike setting; inability to establish and 
maintain effective relationships; professed suicidal 
ideation; and professed obsessional ritual that interferes 
with routine activities) but not others (speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; or, 
spatial disorientation).  He also has impaired impulse 
control, although not associated with periods of violence, 
and he endorses neglect of personal appearance and hygiene 
although this is not corroborated on examination or in 
clinical treatment notes.

While the veteran does not have all the symptoms associated 
with the criteria for the 70 percent rating, it is not 
expected that all cases will show all the findings specified; 
see 38 C.F.R. § 4.21 (2008).  In this case the veteran' 
symptoms are productive of impairment of function in work, 
social and family relationships and more closely approximate 
the criteria for the 70 percent rating.

The Board has also considered the veteran's assigned GAF 
scores during the period.   The GAF records the clinician's 
judgment of the individual's overall level of functioning, 
with 100 representing a high level of functioning and no 
psychiatric symptoms.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, Washington, DC, American Psychiatric 
Association, 1995.  While the GAF is not the sole basis for 
assigning a disability rating, it provides a clinical 
indicator of the patient's functional ability.  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

As noted, the veteran's GAF scores during the period ranged 
from 40 to 58.  GAF scores from 31 to 40 indicate some 
impairment in reality testing or communications (e.g. speech 
at times illogical, obscure or irrelevant) or major 
impairment in several areas such as work or school, judgment, 
thinking or mood (e.g. depressed man avoids friends, neglects 
family and is unable to work).  GAF scores from 41 to 50 
indicate serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job),while GAF scores from 
51 to 60 indicate moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty with social, occupational or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  
Quick Reference, supra, pg. 46-47.  

In this case the veteran's symptoms of serious impairment in 
social, occupational or school functioning (e.g. no friends, 
unable to keep a job) are commensurate with the GAF scores of 
40-45 assigned by the ARNP.

The Board has also considered whether the next higher rating 
of 100 percent is warranted.  However, the evidence shows 
that the veteran has none of the symptoms associated with the 
100 percent rating (gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living including maintenance of minimal personal 
hygiene; disorientation to time or place; or, memory loss for 
names of close relatives, own occupation, or own name).  In 
addition, the evidence does not otherwise show that the 
occupational and social impairment from the veteran's PTSD 
more nearly approximates the total impairment required for a 
100 percent rating than the deficiencies in most areas 
contemplated by a 70 percent rating.  A disability rating for 
PTSD higher than 70 percent is therefore not in order.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has considered whether the veteran has raised an 
implicit claim for a total rating based on individual 
unemployability, in that he asserts his PTSD renders him 
unemployable.  However, during the course of the present 
appeal the veteran explicitly submitted a claim for a total 
rating for individual unemployability due to service-
connected disabilities (TDIU), and the RO denied entitlement 
to a TDIU by a rating decision issued in November 2007.  The 
veteran did not appeal that decision.  Accordingly, the issue 
of entitlement to a TDIU is not before the Board.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2008).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

Here, the record reflects that the veteran has not required 
frequent hospitalizations for his PTSD and also shows that 
the manifestations of the disability are consistent with 
those contemplated by the schedular criteria.  Accordingly, 
the Board has concluded that referral of this case for extra-
schedular consideration is not in order.


ORDER

An increased evaluation of 70 percent for PTSD is granted, 
subject to the criteria controlling the disbursement of VA 
monetary benefits.  




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


